NUMBER 13-22-00313-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


        IN RE FRANK AHLGREN III AND THE COPERNICAN, LLC



                      On Petition for Writ of Mandamus.


                                      ORDER

               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

      By petition for writ of mandamus, relators Frank Ahlgren III and The Copernican,

LLC seek to set aside a turnover order, a sanctions order, and a show cause order, each

signed on July 5, 2022. This original proceeding concerns post-judgment efforts by the

real parties in interest, Frank Ahlgren Jr. and Elise Leake as co-trustees of the Ahlgren

Management Trust, to enforce a judgment that has been partially superseded and is

pending appeal in this Court in our cause number 13-22-00029-CV. The appeal was
transferred to this Court from the Third Court of Appeals pursuant to a docket-equalization

order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001. This

original proceeding, which was originally filed in the Third Court of Appeals, was likewise

transferred to this Court. See Misc. Docket No. 22-9055 (Tex. July 13, 2022). Before the

petition for writ of mandamus was transferred to this Court, the Third Court of Appeals

issued an order on July 12, 2022, which partially granted relators’ emergency motion for

temporary relief and temporarily stayed “the trial court’s July 5, 2022 ‘turnover’ order and

July 5, 2022 order imposing sanctions pending further order of this or another

intermediate court of appeals.” See TEX. R. APP. P. 52.10(b).

       This Court, having examined and fully considered relators’ emergency motion for

temporary relief, the response thereto filed by the real parties in interest, and the July 12,

2022 order issued by the Third Court of Appeals, is of the opinion that the stay previously

granted by that Court should be continued and expanded in this Court. Accordingly, we

grant the relators’ emergency motion for temporary relief. We order the turnover order,

sanction order, and show cause order to be stayed pending further order of this Court, or

until this case is finally decided. See TEX. R. APP. P. 52.10(b).

       The Court requests that the real parties in interest as identified above, or any

others whose interest would be directly affected by the relief sought, file a response to

the petition for writ of mandamus on or before the expiration of ten days from the date of

this order. See id. R. 52.2, 52.4, 52.8.

                                                                        PER CURIAM

Delivered and filed on the
26th day of July, 2022.

                                              2